PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.800(a) as to case number 01-13752. As to case number 01-13753, this court finds the appellant’s motions to be without merit and therefore affirms the trial court’s order. As to case number 01-13752, this court was unable to determine the trial court’s ruling. Therefore, this court must reverse for further proceedings. If the trial court again enters an order summarily denying the post-conviction motions as to case number 01-13752, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.